PER CURIAM.
Upon a thorough consideration of the record and briefs, we find appellants’ attack on the constitutionality of Section 121.021(15), Florida Statutes (1977) to be without merit. See Department of Administration v. Brown, 334 So.2d 355 (Fla. 1st DCA 1976), cert. denied 344 So.2d 323 (Fla.1977); Shields v. Division of Retirement, 352 So.2d 1239 (Fla. 1st DCA 1977), cert. discharged and appeal dismissed, 368 So.2d 590 (Fla. 1978) (rehearing denied); Dempsey v. State Retirement Commission, 354 So.2d 913 (Fla. 1st DCA 1978), cert. denied 360 So.2d 1248 (Fla.1978). Similarly under the same authorities, the challenge to Rule 22B-1.05 is without merit.
Accordingly, the order denying appellants’ special risk membership is affirmed.
McCORD, C. J., and LARRY G. SMITH, and BOOTH, JJ., concur.